In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated June 21, 1989, which granted the plaintiffs’ renewed motion for partial summary judgment on the second cause of action of the verified complaint in the principal sum of $176,573.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
Contrary to the plaintiffs’ contention, the record reveals the existence of triable issues of fact warranting the denial of their renewed motion for partial summary judgment (see generally, Winegrad v New York Univ. Med. Center, 64 NY2d 851; Zuckerman v City of New York, 49 NY2d 557). For example, a significant factual issue exists regarding whether the plaintiffs knew from the defendant’s correspondence, and agreed, that a market-value adjustment would be applied to the plaintiffs’ "Fixed Dollar Account Balance” in implementing the annuity plan involved herein.
We find that the parties’ remaining contentions are either without merit or need not be addressed in light of the foregoing determination. Lawrence, J. P., Sullivan, Rosenblatt and Miller, JJ., concur.